Name: Commission Decision of 8 March 1994 authorizing the Kingdom of the Netherlands to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  plant product;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1994-03-12

 Avis juridique important|31994D0155Commission Decision of 8 March 1994 authorizing the Kingdom of the Netherlands to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 069 , 12/03/1994 P. 0017COMMISSION DECISION of 8 March 1994 authorizing the Kingdom of the Netherlands to permit temporarily the marketing of rye seed not satisfying the requirements of Council Directive 66/402/EEC (94/155/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Directive 93/2/EEC (2), and in particular Article 17 thereof, Having regard to the request submitted by the Kingdom of the Netherlands, Whereas in the Netherlands the production of seed of rye satisfying the requirements of Directive 66/402/EEC has been insufficient in 1993 and is therefore not adequate to meet that country's needs; Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas the Kingdom of the Netherlands should therefore be authorized to permit for a period expiring on 31 March 1994 the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States, which are able to supply the Netherlands with such seed not satisfying the requirements of the Directive should be authorized to permit the marketing of such seed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS REGULATION: Article 1 The Kingdom of the Netherlands is authorised to permit, for a period expiring on 31 March 1994 the marketing in its territory of a maximum of 400 tonnes of seed of rye, (Secale Cereale L.) which does not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied: (a) the germination capacity is at least 80 % of pure seed; (b) the official label bears the endorsement 'minimum germination capacity 80 %'. Article 2 The other Member States are hereby authorised to permit, subject to the conditions laid down in Article 1, the marketing in their territory of a maximum of 400 tonnes of rye seed. The official label shall bear the endorsement referred to in Article 1 (b). Article 3 Member States shall notify the Commission before 31 May 1994 of the quantities of seed marketed in their territory pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 March 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 54, 5. 3. 1993, p. 20.